20-01010-jlg   Doc 13-14   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 14
                                     Pg 1 of 6



                                 EXHIBIT 14
20-01010-jlg   Doc 13-14   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 14
                                     Pg 2 of 6
  20-01010-jlg       Doc 13-14        Filed 06/25/20 Entered 06/25/20 23:33:41             Exhibit 14
                                                Pg 3 of 6



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
----------------------------------------------------------------x
ARIE GENGER and ORLY GENGER,                                   :
in her individual capacity and on behalf of                    :
THE ORLY GENGER 1993 TRUST,                                    :
                                                               :
         Plaintiffs,                                           :    Index No. 651089/2010
                                                               :    IAS Part 12 (Jaffe, JSC)
                  -against-                                    :
                                                               :
SAGI GENGER, TPR INVESTMENT                                    :
ASSOCIATES, INC., DALIA GENGER,                                :
THE SAGI GENGER 1993 TRUST,                                    :
ROCHELLE FANG, individually and as trustee of :
THE SAGI GENGER 1993 TRUST,                                    :
GLENCLOVA INVESTMENT COMPANY,                                  :
TR INVESTORS, LLC, NEW TR EQUITY I, LLC,:
NEW TR EQUITY II, LLC, JULES TRUMP,                            :
EDDIE TRUMP, MARK HIRSCH and                                   :
TRANS-RESOURCES, INC.                                          :
                                                               :
         Defendants.                                           :
----------------------------------------------------------------x
SAGI GENGER, individually and as assignee of                   :
THE SAGI GENGER 1993 TRUST,and TPR                             :
INVESTMENT ASSOCIATES, INC.                                    :
                                                               :
         Cross-Claimants, Counterclaimants, and                :
         Third-Party Claimants,                                :
                                                               :
                  -against-                                    :
                                                               :
ARIE GENGER, ORLY GENGER,                                      :
GLENCLOVA INVESTMENT COMPANY,                                  :
TR INVESTORS, LLC, NEW TR EQUITY I, LLC,:
NEW TR EQUITY II, LLC, JULES TRUMP,                            :
EDDIE TRUMP, MARK HIRSCH,                                      :
TRANS-RESOURCES, INC., WILLIAM                                 :
DOWD, and THE ORLY GENGER 1993 TRUST, :
                                                               :
         Cross-Claim, Counterclaim and/or                      :
         Third-Party Defendants.                               :
----------------------------------------------------------------x

                                  OBJECTIONS TO STIPULATION
  20-01010-jlg     Doc 13-14      Filed 06/25/20 Entered 06/25/20 23:33:41             Exhibit 14
                                            Pg 4 of 6



       Defendant, Cross-Claimants, Counterclaimants, and Third-Party Claimants TPR

Investment Associates, Inc. (“TPR”) and Sagi Genger, as assignee of The Sagi Genger 1993

Trust (the “Sagi Trust”), by and for their response to the proposed “Stipulation and Order of

Discontinuance with Prejudice” (the “Stipulation”) submitted by, inter alia, Arie and Orly

Genger and the Trump Group, hereby object to it as follows:

       1.      Under the guise of a CPLR 3217(b) voluntary discontinuance, paragraph 4 of the

Stipulation would have this Court issue a declaratory judgment that:

            It is hereby declared that the Trump Group own, for all purposes, all right,
       title and interest (beneficially, of record and otherwise) to the shares of Trans-
       Resources, Inc. purportedly transferred by TPR Investment Associates, Inc. in
       October 2004 to Arie and the Orly Genger 1993 Trust.

In short, the applicants are asking this Court to “so order” a Stipulation declaring that the shares

of Trans-Resources, Inc. (“TRI”) transferred in 2004 from TPR to the Orly Genger 1993 Trust

(the “Orly Trust”) are in fact owned by the Trump Group.

       2.      There are a number of problems with this. First, neither of the two parties to the

2004 transfer – TPR and the Orly Trust – is a signatory to the Stipulation. Indeed, the Orly Trust

is not even a party to the underlying case. Rather, various non-parties to that transfer are seeking

a declaratory judgment from this Court which would somehow adjudicate beneficial ownership

of the transferred shares. That is per se improper.

       3.      Second, and perhaps more incredibly, the applicants are seeking to adjudicate the

rights of TPR and the Orly Trust (of which the Sagi Trust is the remainderman beneficiary) not

through the proper CPLR mechanism – a CPLR 3001 declaratory judgment action – but rather

through a CPLR 3217(b) stipulation (to which, as noted above, the two main affected parties are

not signatories). Further, nowhere is this relief even sought in the pleadings in this case, putting

the entire request for declaratory relief beyond the jurisdiction of this Court.

                                                 -1-
  20-01010-jlg     Doc 13-14      Filed 06/25/20 Entered 06/25/20 23:33:41            Exhibit 14
                                            Pg 5 of 6



       4.      Third, the requested relief apparently arises out of a “confidential” settlement

agreement among the applicants. Unlike TPR, which produced its Settlement Agreement with

the Orly Trust to all other parties on the first day of document discovery, the applicants here

propose to conceal their settlement agreement from TPR and the Sagi Trust, and instead only

present it to the Court for en camera inspection, notwithstanding the plain discoverability of

the document. The obvious reason for this is to shield it from scrutiny.

       5.      While we do not know what exactly the applicants’ settlement agreement entails,

we strongly suspect it involves some proposed “use” of the escrowed proceeds from the sale of

the TRI shares at issue. If so, then such settlement agreement would be void as a matter of law,

as it would violate the Court’s December 28, 2011 Preliminary Injunction – as construed by this

Court in its May 31, 2013 Order in the related action, Orly Genger v. Sagi Genger, Index No.

109749 – because defendants are prohibited “from making ... using or spending the proceeds

derived from the purported sale by ... TPR ... to the Trump Group ... of the Arie shares and the

Orly Trust shares ... pending the determination by a court of competent jurisdiction [of] the

beneficial ownership of such share.”

       6.      Not even three weeks after Orly Genger obtained sanctions against defendants

for seeking to identify a potential use of those sales proceeds only after a Court of competent

jurisdiction has ruled on beneficial ownership (which, we maintain, does not actually violate the

December 28, 2011 Preliminary Injunction),1 the applicants, including the Trump Group, have

now done the same thing, only before a Court has ruled on beneficial ownership, which plainly

does violate the Court’s December 28, 2011 Preliminary Injunction.




1     By Order dated June 12, 2013, the Appellate Division has issued an emergency stay of
Your Honor’s May 31, 2013 sanctions ruling.

                                                -2-
  20-01010-jlg       Doc 13-14     Filed 06/25/20 Entered 06/25/20 23:33:41           Exhibit 14
                                             Pg 6 of 6



         7.      Fourth and finally,2 the claims which Orly Genger proposes to discontinue are not

in fact hers to settle – they are derivative claims which belong to the Orly Trust. While the Court

granted Orly standing to pursue such claims on behalf of the Trust, any settlement of such claims

would require the approval of either the principal (the Orly Trust) or the Court, in a process by

which the other beneficiary of the Trust (the Sagi Trust) could object. Further, any benefit from

such settlement would have to be paid to the principal (the Orly Trust) – not to the beneficiary

personally, and certainly not to her father, Arie Genger.

         8.      In sum, it appears that Orly Genger is seeking the Court’s blessing to hand over,

to the Trump Group, highly valuable TRI shares over which both TPR and the Orly Trust claim

ownership, in order to enrich herself and/or her father, neither of whom owns the shares at issue.

This would be highly improper even if sought through the correct procedure, let alone slipped

into a stipulation of discontinuance. That the latter approach was taken should call into question

the bona fides of all of the applicants at issue.

         8.      Accordingly, TPR and the Sagi Trust respectfully object to the Stipulation and ask

the Court not to “so order” it. We thank the Court for is consideration.

Dated:        New York, New York
              June 19, 2013
                                                MORGAN, LEWIS & BOCKIUS LLP

                                                              /s/ John Dellaportas
                                                By:________________________________
                                                              John Dellaportas
                                                101 Park Avenue
                                                New York, NY 10178-0060
                                                212.309.6690
                                                Attorneys for TPR and the Sagi Trust




2      TPR and the Sagi Trust reserve their rights, once they have received a copy of the
applicants’ settlement agreement, to object to it on other grounds.

                                                    -3-
